Citation Nr: 1039325	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  07-21 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for right lower extremity 
burns.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to January 
1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 Regional Office (RO) in 
Indianapolis, Indiana rating decision, which denied the claims on 
appeal.

The Veteran had a hearing before an RO representative in March 
2008.  A transcript of the hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the 
Veteran has a bilateral hearing loss disability that is 
etiologically related to a disease, injury, or event in service.

2.  There is an approximate balance of positive and negative 
evidence as to whether the Veteran's current tinnitus is related 
to his military service.

3.  The Veteran's scars to the right lower extremity are the 
result of his own willful misconduct and did not occur in the 
line of duty.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
occurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2010).

2.  Resolving doubt in favor of the Veteran, his tinnitus was 
incurred as a result of his military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.303, 3.304 (2010).

3.  Scars to the Veteran's right lower extremity were not 
incurred in or aggravated by active duty military service.  38 
U.S.C.A. §§ 105(a) (West 2002); 38 C.F.R. §§ 3.1(m), (n), 3.301, 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veterans 
Affairs (VA) has met all statutory and regulatory notice and duty 
to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his or her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the Veteran is expected to provide; and 
(4) request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

VCAA letters dated in February 2006 and March 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); 
Quartuccio, at 187.  The Veteran was advised that it was 
ultimately his responsibility to give VA any evidence pertaining 
to the claims.  The letters informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  

The March 2006 letter from the RO explained to the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
 
Furthermore, even if any notice deficiency is present in this 
case, the Board finds that any prejudice due to such error has 
been overcome in this case by the following: (1) based on the 
communications sent to the Veteran over the course of this 
appeal, the Veteran clearly has actual knowledge of the evidence 
the Veteran is required to submit in this case; and (2) based on 
the Veteran's contentions as well as the communications provided 
to the Veteran by VA, it is reasonable to expect that the Veteran 
understands what was needed to prevail.  See Shinseki v. 
Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  Private treatment records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  With 
respect to the Veteran's hearing loss and tinnitus claims, the 
Board notes that the Veteran was provided a VA examination in 
March 2006.  The VA examiner diagnosed left ear hearing loss and 
tinnitus, but after considering the Veteran's reported history, 
his service treatment records, and conducting a physical and 
audiological examination, the examiner was unable to link the 
Veteran's current left ear hearing loss and tinnitus to military 
service.  The examiner specifically noted the Veteran's normal 
hearing examination at separation from service.  Based on the 
foregoing, the Board finds the VA examination report to be 
thorough, complete, and sufficient upon which to base a decision 
with respect to the Veteran's hearing loss and tinnitus claims.   
See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).

With respect to the Veteran's claim for service connection for 
scars to his right lower extremity, the Board concludes that an 
examination is not necessary.  As will be discussed in greater 
detail below, the determinative consideration with respect to 
this issue is whether the Veteran's injuries occurred in the line 
of duty or whether they were the result of the Veteran's willful 
misconduct.  An examination would show nothing other than a 
diagnosis of scars to the right lower extremity, but would not 
confirm under what circumstances any currently existing scars 
actually occurred.  Therefore, it would be futile to delay 
appellate consideration of this claim to develop evidence that is 
clearly not determinative and would not substantiate the claim.  

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010). 

For veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, including hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  
In the instant case, there is no presumed service connection 
because the Veteran was not diagnosed with a hearing loss 
disability within one year of service; indeed, it was not 
diagnosed until decades after service.    

In the absence of presumptive service connection, to establish a 
right to compensation for a present disability on a direct basis, 
a Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service."  
Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board notes the Veteran's representative requested 
application of the combat presumption under 38 U.S.C.A. § 
1154(b).  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held that 
under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an 
event during combat are to be presumed if consistent with the 
time, place and circumstances of such service.  In that regard, 
the Board notes that the Veteran had over one year of overseas 
service; however, the Veteran's DD 214 indicates that the service 
was in Germany.  For this reason, and because the Veteran is not 
in receipt of any awards, medals, or commendations indicative of 
combat service and there is no indication otherwise that the 
Veteran engaged in combat operations, the Board finds that 38 
U.S.C.A. § 1154(b) is not for application.  Moreover, the Board 
notes that the circumstances surrounding the Veteran's claim for 
scars to the right lower extremity occurred while he was 
stationed at Fort Benning, Georgia and were unrelated to combat 
operations. 




Hearing Loss

With respect to claims for service connection for hearing loss, 
the United States Court of Appeals for Veterans Claims (Court) 
has held that the threshold for normal hearing is from 0 to 20 
decibels, and that higher threshold levels indicate some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The Court further opined that 38 C.F.R. § 3.385, discussed below, 
then operates to establish when a hearing loss disability can be 
service connected.  Id at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

Here, the Veteran alleges that he has current bilateral hearing 
loss due to in-service noise exposure.  Specifically, the Veteran 
asserts that he had significant noise exposure from weapons fire 
and from riding in the front seat of an armored vehicle.  

The Veteran's DD-214 confirms duty in light weapons infantry and, 
as such, exposure to significant acoustic trauma is likely and 
may be presumed.  The Veteran's service treatment records, 
however, are silent as to any complaints, treatment or diagnoses 
of hearing loss.  Initially, the Board finds it noteworthy that 
the Veteran's service treatment records reveal decreased auditory 
acuity in the left ear of 30 decibels (db) in the 500 Hertz (Hz) 
range during his November 1971 entrance examination.  The 
Veteran's hearing acuity as tested in November 1971, however, did 
not reach the level of a hearing loss disability as defined by 38 
C.F.R. § 3.385.  In addition, the Board notes decreased hearing 
acuity in the right ear of 5 db at 1000 and 10 db at 4000 Hz and 
in the left ear of 5 db at 4000 Hz between the Veteran's November 
1971 and January 1975 examinations.  Significantly, however, the 
Veteran's hearing acuity improved by 20 db at 500 Hz in the left 
ear.  Of note, at the time of the November 1971 and January 1975 
examinations, the Veteran denied any ear, nose, or throat 
trouble.  In short, while the Veteran's service treatment records 
indicate some decreased and increased hearing acuity at 
separation depending on frequency, the records are devoid of a 
finding of chronic bilateral hearing loss as defined by 38 C.F.R. 
§ 3.385 during service, or a chronic hearing loss disability that 
manifested to a compensable degree during service or within one 
year of discharge from service.

Even if a chronic condition was not shown during service, 
however, service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 38 
C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed 
after service was incurred in service.  

Again, the Board notes the Veteran's separation examination is 
indicative of some decreased hearing acuity.  In the absence of a 
showing of hearing loss disability pursuant to 38 C.F.R. § 3.385 
within the presumptive time period, however, the Veteran must 
still establish the necessary elements to demonstrate a direct 
service connection.  As the Hensley court noted, "[i]f evidence 
should sufficiently demonstrate a medical relationship between 
the veteran's in-service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an injury 
in service; the requirements of [38 U.S.C.] section 1110 would be 
satisfied."  Hensley, 5 Vet. App. at 160 (internal quotations 
omitted).  The pertinent inquiry, then, is whether the Veteran's 
current hearing loss was caused by any incident of service.  The 
Board concludes it was not.

After service the Veteran acknowledges he did not seek treatment 
for his hearing problems for multiple years after service.  In 
support of his claim, the Veteran submitted April and November 
1996 private audiograms.  In that regard, the audiograms did not 
provide a specific breakdown of puretone thresholds except in 
graphical format, which the Board is not competent to interpret.  
See Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that neither 
the Board nor the RO may interpret graphical representations of 
audiometric data).  Furthermore, the examiner failed to indicate 
whether the speech discrimination scores listed were based on the 
Maryland CNC word list as required under 38 C.F.R. § 4.85.  The 
Board notes that the audiograms do not contain an opinion as to 
the etiology of any observed hearing problems.  As such, the 
private audiogram cannot be used as a basis for granting service 
connection for hearing loss.  That said, the Board notes that the 
April 1996 report recommended hearing aids for the left ear if 
the Veteran obtained medical clearance and was motivated.  The 
November 1996 report indicated a pure tone average of 17 db in 
the right ear and 23 db in the left ear.  In that regard, the 
report noted some false positive responses during masking, which 
resulted in the left ear pure tone average being based solely on 
a two-frequency average.

In March 2006, the Veteran was afforded a VA examination.  The 
examiner noted review of the claims file.  After interview of the 
Veteran and diagnostic testing, the examiner found that the 
Veteran's right ear hearing was not disabling pursuant to 
38 C.F.R. § 3.385.  In the left ear, the examiner diagnosed 
normal hearing, sloping to moderately severe, to profound high 
frequency hearing loss.  As to etiology, the examiner stated that 
she was unable to link the Veteran's current left ear hearing 
loss to his military service.  As to rationale for her inability 
to reach a definitive conclusion, the examiner stated that the 
Veteran's entrance and separation contained audiometric threshold 
data essentially within normal limits bilaterally.

In support of his claim, the Veteran submitted a May 2007 
statement from a private physician.  The physician noted that it 
was "possible" that the Veteran's asymmetrical hearing loss 
resulted from his military service.  The Veteran had reported a 
history of in-service noise exposure and stated that he was left-
handed and fired munitions often from off his left shoulder 
without hearing protection.  The physician opined that such 
firing "could" account for the Veteran's left-sided hearing 
loss.

With respect to the Veteran's claimed right ear hearing loss, the 
Board notes the threshold requirement for service connection to 
be granted is competent medical evidence of the current existence 
of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the 
Board recognizes the Veteran's sincere belief in his claim of 
right ear hearing loss, as explained above, the competent medical 
evidence of record does not show the Veteran to have a current 
right ear hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  Thus, there may be no service connection for this 
claimed disability on either a presumptive or direct basis.  

With respect to the Veteran's left ear hearing loss, the Board 
recognizes the Veteran has a left ear hearing loss disability as 
defined by 38 C.F.R. § 3.385.  However, having reviewed the 
complete record, the Board concludes the preponderance of the 
evidence is against finding that any current left ear hearing 
loss disability was related to in-service noise exposure or other 
incident of military service.  

The Board has considered the May 2007 private physician's letter 
discussed above.  However, given the very speculative nature of 
the physician's conclusion, the Board finds it to be of very 
limited probative value.  See Bostain v. West, 11 Vet. App. 127 
(1998) (holding that a physician's opinion that an unspecified 
preexisting service-related condition "may have" contributed to 
the Veteran's death was too speculative to be new and material 
evidence); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding 
that a physician's statement that the Veteran may have been 
having some symptoms of multiple sclerosis for many years prior 
to the date of diagnosis also implied "may or may not" and was 
deemed speculative); Beausoleil v. Brown, 8 Vet. App. 459, 462 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding 
that any medical link that is speculative, general or 
inconclusive in nature is of no probative value and not a 
sufficient basis to grant service connection).  The May 2007 
letter noted only that it was "possible" and that the Veteran's 
left ear hearing loss "could" have occurred as a result of his 
in-service noise exposure.  In addition, the Board notes that the 
basis for the physician's conclusion was based on the Veteran's 
representation that he was left handed and fired many weapons 
from his left shoulder.  However, during the March 2008 RO 
hearing, the Veteran stated that he was right handed and fired 
weapons using both hands or his right hand.  Given the Veteran's 
contradictory statements as to whether the Veteran used his right 
or left hand, the Board finds the May 2007 letter even more 
problematic and of even less probative value.

The Board also has considered the Veteran's representations that 
the physician, in whose office the April and November 1996 audio 
examinations were conducted, also linked the Veteran's hearing 
loss to his military service.  In that regard, the Board observes 
that in November 2005 the Veteran submitted a statement that 
discussed his conversation with the physician about the etiology 
of his hearing loss.  The Veteran's November 2005 statement 
indicated that the hearing loss was "perhaps related to military 
service."  In addition, during the March 2008 RO hearing, the 
Veteran indicated that the physician had stated that the 
Veteran's hearing loss "could" be related to his military 
service.  In this regard, the Court has held that a lay person's 
statement about what a medical professional told him or her, 
i.e., "hearsay medical evidence," cannot constitute medical 
evidence, as "the connection between what a physician said and 
the layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  As such, for 
the reasons discussed, the Board finds that the Veteran's 
representations in this regard cannot be the basis for 
establishing service connection and such representation is of 
limited probative value.
 
By contrast, the Board finds the opinions expressed in the March 
2006 VA audiologist's examination report to be much more 
persuasive.  The examination was based on a review of the claims 
file, including service treatment records, an interview of the 
Veteran, and an audio examination.  The examiner specifically 
noted the Veteran's essentially normal induction and separation 
audio examinations and stated that based on those in-service 
audio examinations that she was unable to link the Veteran's 
current left ear hearing loss to his military service.  The 
examiner's conclusion is fully explained and consistent with the 
evidence of record.  

The Board has also considered the Veteran's self-reported history 
of hearing loss dating back to service.  In this regard, the 
Veteran is certainly competent to report that he experiences 
difficulty hearing.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the Court has held that, even where a 
veteran asserted continuity of symptomatology since service, he 
or she is not necessarily competent to establish a nexus between 
the continuous symptomatology and the current claimed condition.  
See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated 
on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 
(2001); Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488, 495- 98 (1997).  As explained above, multiple 
private and VA medical professionals have been unable to 
establish a link that the Veteran's current hearing loss is more 
likely than not related to his military service.  The Board finds 
that the opinions of these health care specialists outweigh the 
Veteran's lay reports.  

The Board has considered the Veteran's argument that the March 
2006 VA audio examination was inadequate because the VA examiner 
was unable to render an opinion and misstated the Veteran's in-
service noise exposure.  In that regard, the Board acknowledges 
some miscommunication or transcription error in attributing the 
Veteran's noise exposure from small arms fire and operating an 
armored vehicle to "repeated small arms fire due to operating 
armored vehicle."  However, the Board does not consider such 
misstatement sufficient to render the examination inadequate.  
The examiner considered the Veteran's level of in-service noise 
exposure as reported during the examination, but based her 
conclusion on the Veteran's objective audiometric testing during 
and after service.  The examiner's opinion was not based on the 
nature or degree of the Veteran's in-service noise exposure, 
other than the acknowledgement that he had been exposed to 
acoustic trauma.  Nor does the Board consider the examiner's 
inability to link the Veteran's current left ear hearing loss to 
his military service to render the examination inadequate.  The 
examiner noted the Veteran's essentially normal hearing at 
entrance and separation from service and, as such, was unable to 
link the current hearing loss to service.  In that regard, the 
Board notes that multiple private medical professionals who have 
treated the Veteran have similarly been unable to definitively 
link his current hearing loss to his military service.  As such, 
the March 2006 VA examination cannot be considered inadequate for 
the reasons raised by the Veteran.

In summary, the Veteran's current hearing loss of the right ear 
does not meet the threshold for a hearing loss disability under 
VA regulations.  As to the left ear, the Veteran had normal left 
ear hearing on separation from military service.  The Veteran 
first sought treatment for hearing problems nearly 20 years after 
military service.  Finally, the most probative and persuasive 
medical opinion of record was unable to link any current hearing 
problems to military service.  In light of the evidence, the 
Board concludes that the preponderance of the evidence is against 
the claim, and that service connection for bilateral hearing loss 
is not warranted.  In light of the foregoing, the Board finds 
that the preponderance of the evidence is against the claim, and 
the benefit of the doubt doctrine is not for application and the 
claim is denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001). 

Tinnitus

The Veteran also alleges the onset of continual and constant 
ringing in his ears while in service.  The Board observes that 
the Veteran's service treatment records indicate no complaints, 
diagnoses, or treatment for tinnitus.  Indeed, at separation the 
Veteran specifically denied any ear problems.

Even if a chronic condition was not shown during service, 
however, service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 38 
C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed 
after service was incurred in service.  

After service, the Veteran was afforded a VA audiological 
examination in March 2006.  The audiologist's report stated the 
Veteran reported constant bilateral tinnitus.  The Veteran noted 
that he first experienced tinnitus in 1972 during basic training.  
The examiner also noted the Veteran's normal enlistment and 
separation examinations, without explicit reports of tinnitus.  
The examiner concluded that the etiology of the Veteran's 
tinnitus was likely the same etiology as his left ear hearing 
loss, discussed above, and concluded that she was unable to link 
the Veteran's tinnitus to his military service.  As to rationale, 
the examiner did not specifically discuss the Veteran's tinnitus, 
but relied on the same rationale discussed above with respect to 
the left ear hearing loss.  

In addition, a May 2007 letter from the Veteran's private 
treating physician noted a possible connection between the 
Veteran's current tinnitus and his military service.  In 
addition, the Veteran contends that another physician suggested a 
possible connection between the Veteran's current tinnitus and 
his military service.  

As the Veteran is competent to discuss observed physical 
symptoms, such as ringing in the ears, the Board finds the 
Veteran's consistent statements regarding onset credible and 
probative despite the lack of contemporaneous supporting 
evidence.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Tinnitus, 
moreover, is a disorder uniquely ascertainable by the senses.  
Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002) ("ringing 
in the ears is capable of lay observation").  That is, tinnitus 
is defined as a ringing in the ears, a finding that can only be 
determined by the Veteran's reporting of the condition.  In that 
regard, the Board wishes to stress the difference between the 
diagnosis of tinnitus and diagnosis of hearing loss, which is not 
based solely on the lay representations of the Veteran, but is 
ascertained by clinical testing.  In addition, as noted above, 
the Board has conceded that the Veteran was exposed to acoustic 
trauma during military service.  Therefore, in accordance with 
the holding in Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. 
Cir. 2006), the Board concludes that the lay testimony of the 
Veteran concerning continuous symptoms since service is both 
credible and probative, despite the lack of contemporaneous 
documentation in service.

The Board acknowledges, as noted above, there is an absence of 
complaints of tinnitus during service and for approximately 20 
years after service.  Further, there is no competent medical 
evidence of a nexus between the current subjective complaint of 
tinnitus and the Veteran's in-service exposure to acoustic 
trauma.  Indeed, the only medical opinions of record are either 
speculative in nature or found that the evidence of record was 
insufficient to establish a nexus between current tinnitus and 
military service.  However, the Veteran's reports of tinnitus 
onset and symptomatology have been consistent since first 
reporting the problem.  Although the Board remains concerned 
about the multiple years between service and first reporting 
tinnitus, acoustic trauma during service is presumed and the 
Veteran's statements are ultimately probative and credible.  
Consequently, the Board concludes that the evidence is at least 
in relative equipoise as to whether his current tinnitus had its 
onset in service, and is directly related to noise exposure 
therein.  

When the totality of the evidence supports the Veteran's claims 
or is in relative equipoise, the Veteran prevails on his claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, 
having resolved reasonable doubt in favor of the Veteran, the 
Board concludes service connection is warranted for tinnitus.

Scars to Right Lower Extremity

The Veteran also asserts that he has scars to the right lower 
extremity incurred during his military service.  Specifically, 
the Veteran claims that the scars are associated with a July 1972 
incident wherein his right lower extremity was burned when a 
flare was set off and trapped in his pant leg.  Historically, the 
Board notes that the Veteran filed a claim for burns to his right 
leg in January 1975.  This claim was denied in May 1975 because 
the Veteran failed to report for a scheduled medical examination.  
The Veteran was notified that no further action would be taken 
unless he informed VA of his willingness to report for an 
examination.  The Veteran did complete and return that form and 
was scheduled for another examination in September 1975.  
However, the Veteran again failed to report for the examination.  
The Board finds that the Veteran's January 1975 claim was 
abandoned as the Veteran failed to appear for multiple medical 
examinations, despite being informed of and acknowledging the 
consequences of such failure to appear.  38 C.F.R. § 3.158 
(2010).  In this regard the Board also notes that the April 2006 
rating decision considered the Veteran's claim to entitlement to 
service connection for scars to the right lower extremity to be 
an original claim received in November 2005.

The Veteran's service treatment records indicate that in July 
1972 the Veteran suffered a flare burn to the lateral and 
posterior aspect of the right lower leg after the flare burned 
through the Veteran's trousers.  The claims file also includes 
documents detailing the investigation of the incident and the 
resulting line of duty determination.  The Veteran's statement 
indicated that he discovered the trip flare during a daytime 
assault and saved it for a night assault, but that the safety pin 
must have worked loose and that the flare fell off a box and onto 
his leg.  Thereafter, the flare burned through his pants and into 
his pant leg.  Statements from the Veteran's immediate superior 
and a fellow private indicated that the Veteran had discovered 
the trip flare and put it in his pants pocket for later use.  The 
private indicated that four people told the Veteran to dispose of 
the flare, but that the Veteran retained the flare without 
anyone's knowledge until it was set off.  The Veteran's 
commanding officer at the time of the incident stated that he was 
one of those who directed the Veteran to put down the trip flare, 
but that the Veteran failed to follow orders.

The report of investigation concluded that the injury did not 
occur in the line of duty and was due to the Veteran's 
misconduct.  The Veteran was in unauthorized possession of the 
trip flare at the time of the accident and that he had found and 
kept the flare despite being told to leave it alone by the 
soldier in charge.  As such, the investigator concluded that at 
the time of the accident the Veteran was free of military 
guidance.  The report also concluded that the Veteran was 
mentally sound at the time of the incident and that his injuries 
were the proximate result of his willful misconduct.  The 
resulting September 1972 line of duty determination notified the 
Veteran that the incident had been determined to have occurred 
not in the line of duty due to the Veteran's misconduct.  Later 
that month, the Veteran signed a statement acknowledging receipt 
of the line of duty determination and noting that he would not 
appeal the determination.

In a March 2006 Line of Duty determination, the RO determined 
that the Veteran's conduct in July 1972 involving the trip flare 
was not considered in the line of duty, as it was considered 
willful misconduct.  As such, the Veteran was not eligible for 
compensation for injuries as a result of that accident.  The RO 
determined that the Veteran had willfully disregarded an order to 
leave the trip flare alone and that there was no evidence that he 
was insane or could not determine right from wrong at the time of 
the incident.  The claims file does not indicate that the Veteran 
appealed the March 2006 Line of Duty determination and it became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.160(d), 20.200, 20.302, 20.1103 (2010).  As such, the issue of 
whether the July 1972 incident was due to misconduct is not 
before the Board.

Under VA laws and regulations, an injury incurred during service 
will be deemed to have been incurred in the "line of duty" 
unless such injury or disease was the result of the Veteran's own 
willful misconduct.  A service department finding that injury, 
disease, or death occurred in line of duty will be binding on VA 
unless it is patently inconsistent with the requirements of laws 
administered by VA.  38 U.S.C.A. § 105(a); 38 C.F.R. § 3.1(m). 

"Willful misconduct" is an act involving conscious wrongdoing 
or a known prohibited action.  Willful misconduct involves 
deliberate or intentional wrongdoing with knowledge of or wanton 
and reckless disregard of its probable consequences.  Mere 
technical violations of police regulations or ordinances will not 
per se constitute willful misconduct.  Willful misconduct will 
not be determinative unless it is the proximate cause of injury, 
disease or death.  38 C.F.R. § 3.1(n).

In short, the line of duty presumption is rebuttable where the 
"preponderance of the evidence" indicates that the Veteran's 
(injury or) death was due to his own willful misconduct.  See 
Thomas v. Nicholson, 423 F.3d 1279 (Fed. Cir. 2005).

After consideration of all evidence of record, the Board agrees 
with the September 1972 and March 2006 line of duty 
determinations.  Specifically, the Board concludes that the 
Veteran's actions in July 1972 involving keeping the trip flare 
constituted conscious wrongdoing and disobeying a direct order.  
As such, the Veteran's resulting injury did not occur in the line 
of duty.  The Board notes that after being told by four persons 
not to take the trip flare, including his commanding officer at 
the time, the Veteran intentionally retained the trip flare.  The 
retention of the trip flare certainly was the proximate cause of 
his resulting injury.  There is no evidence, nor does the Veteran 
contend, that he was insane or otherwise not in his right mind at 
the time of the incident.  VA regulations prohibit the grant of 
service connection where a disability was not incurred or 
aggravated in the line of duty and is a result of the Veteran's 
own willful misconduct.  38 C.F.R. § 3.301(a).  Therefore, even 
though the Veteran's in-service burns to his right lower 
extremity are corroborated by service records, such did not occur 
in the line of duty and was the result of the Veteran's willful 
misconduct.  As such, service connection cannot be granted.

The Board has considered the Veteran's arguments that the 
September 1972 line of duty determination simply was an effort to 
cover up for the mistakes of a career soldier, presumably the 
officer in command at the time of the incident, and preserve his 
retirement benefits.  In that regard, the Veteran claims that he 
was pressured into admitting fault immediately after awaking from 
surgery, with the threat that if he did not admit fault he would 
be subject to court martial.  The Board does not find this 
argument persuasive.  The investigation report included 
statements from two individuals documenting the Veteran's 
actions.  The investigation was conducted by an impartial officer 
and reviewed and approved by multiple other officers.  Moreover, 
after having a chance to consider his initial August 1972 
statement and the incident as a whole for over one month, in 
September 1972 the Veteran indicated acceptance of the decision 
and determined not to appeal the line of duty determination.  The 
Veteran has presented no evidence in support of his contention, 
other than statements made over 30 years after the incident in 
question that directly contradict statements made by the Veteran 
and multiple others at the time of the incident.  As such, the 
Board finds the statements made by the Veteran and others at the 
time of the July 1972 incident of significantly greater probative 
value than his current statements made over three decades after 
the incident and proffered in support of his claim for benefits.

The Board has considered the applicability of the benefit of the 
doubt doctrine.  However, the preponderance of the evidence is 
against the Veteran's claim of entitlement to service connection 
for scars to the right lower extremity.  As such, that doctrine 
is not applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107 (West 2002).




ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for right lower extremity burns 
is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


